Case 15-25615        Doc 56     Filed 04/22/19     Entered 04/22/19 15:52:12          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 25615
         April L Polk

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/28/2015.

         2) The plan was confirmed on 10/21/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/20/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/04/2017, 06/01/2018.

         5) The case was Dismissed on 10/22/2018.

         6) Number of months from filing to last payment: 39.

         7) Number of months case was pending: 45.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-25615             Doc 56            Filed 04/22/19    Entered 04/22/19 15:52:12                Desc         Page 2
                                                             of 4



 Receipts:

           Total paid by or on behalf of the debtor                      $11,087.29
           Less amount refunded to debtor                                   $547.41

 NET RECEIPTS:                                                                                             $10,539.88


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $4,003.00
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                   $436.04
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,439.04

 Attorney fees paid and disclosed by debtor:                               $0.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim            Claim       Principal      Int.
 Name                                           Class   Scheduled      Asserted         Allowed        Paid         Paid
 Ability Recovery Servi                     Unsecured      3,755.00            NA              NA            0.00       0.00
 Accounts Receivable Ma                     Unsecured         674.00           NA              NA            0.00       0.00
 Acs/Wells Fargo                            Unsecured           1.00           NA              NA            0.00       0.00
 Aes/nelnet                                 Unsecured           2.00           NA              NA            0.00       0.00
 American InfoSource LP as agent for        Unsecured           0.00        638.86          638.86          50.41       0.00
 America's Financial Choice Inc             Unsecured           0.00        673.58          673.58          53.15       0.00
 Broadway Financial                         Unsecured         600.00      1,647.35        1,647.35        129.98        0.00
 Capital Solutions Investments              Unsecured           0.00      1,163.80        1,163.80          91.83       0.00
 Cavalry SPV I LLC                          Unsecured           0.00      9,193.08        9,193.08        751.63        0.00
 Check N Go                                 Unsecured         500.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue      Unsecured      2,200.00       3,935.73        3,935.73        321.79        0.00
 CNAC                                       Unsecured     10,596.00     25,438.61        25,438.61      2,079.86        0.00
 Department Of Education                    Unsecured     89,449.00     94,613.66        94,613.66           0.00       0.00
 Edfinancial Svcs                           Unsecured           8.00           NA              NA            0.00       0.00
 Edfl Svcs/idapp                            Unsecured          11.00           NA              NA            0.00       0.00
 Educational Credit Management Corp         Unsecured      4,617.00     18,784.48        18,784.48           0.00       0.00
 Educational Credit Management Corp         Unsecured      3,326.00       2,804.30        2,804.30           0.00       0.00
 Enhanced Recovery                          Unsecured      1,362.00            NA              NA            0.00       0.00
 Enhanced Recovery                          Unsecured      1,350.00            NA              NA            0.00       0.00
 EOS CCA                                    Unsecured         755.00           NA              NA            0.00       0.00
 ER Solutions/Convergent Outsourcing, IN    Unsecured         875.00           NA              NA            0.00       0.00
 Gateway Financial                          Unsecured      8,503.00            NA              NA            0.00       0.00
 Gateway Financial Services                 Unsecured      9,157.00       9,491.26        9,491.26        776.01        0.00
 Greater Suburban Acceptance Co             Unsecured      3,463.00            NA              NA            0.00       0.00
 Harvard Collection                         Unsecured         694.00           NA              NA            0.00       0.00
 Internal Revenue Service                   Priority       1,376.00       1,368.65        1,368.65      1,368.65        0.00
 Internal Revenue Service                   Unsecured           0.00         88.78           88.78           0.00       0.00
 ISAC/Illinois Student Assistance Commiss   Unsecured     22,305.00            NA              NA            0.00       0.00
 Liberty University                         Unsecured           0.00      2,208.35        2,208.35        180.55        0.00
 Loan Express Company                       Unsecured      1,163.00            NA              NA            0.00       0.00
 MacCormac College                          Unsecured      1,900.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-25615              Doc 56           Filed 04/22/19    Entered 04/22/19 15:52:12                 Desc        Page 3
                                                             of 4



 Scheduled Creditors:
 Creditor                                                 Claim           Claim         Claim        Principal       Int.
 Name                                          Class    Scheduled        Asserted      Allowed         Paid          Paid
 Midland Credit Management Inc              Unsecured           0.00          445.00        445.00          32.57        0.00
 National Student Loan                      Unsecured     14,481.00              NA            NA            0.00        0.00
 Navient Solutions Inc                      Unsecured    142,264.00       87,671.45     87,671.45            0.00        0.00
 Navient Solutions Inc                      Unsecured           0.00      38,808.56     38,808.56            0.00        0.00
 Pinnacle Credit Services                   Unsecured      2,063.00              NA            NA            0.00        0.00
 Quantum3 Group                             Unsecured           0.00          422.93        422.93          33.37        0.00
 Resurgence Legal Group PC                  Unsecured      2,825.00         2,825.90      2,825.90        231.04         0.00
 Robert Morris University                   Unsecured           1.00             NA            NA            0.00        0.00
 Sallie Mae                                 Unsecured           1.00             NA            NA            0.00        0.00
 Wells Fargo Education Financial Services   Unsecured           2.00             NA            NA            0.00        0.00
 Williams & Fudge Inc                       Unsecured      2,944.00              NA            NA            0.00        0.00
 Williams & Fudge Inc                       Unsecured      3,530.00              NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                          Claim            Principal                Interest
                                                                        Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                                    $0.00                $0.00                $0.00
       Mortgage Arrearage                                                  $0.00                $0.00                $0.00
       Debt Secured by Vehicle                                             $0.00                $0.00                $0.00
       All Other Secured                                                   $0.00                $0.00                $0.00
 TOTAL SECURED:                                                            $0.00                $0.00                $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                         $0.00              $0.00                  $0.00
        Domestic Support Ongoing                                           $0.00              $0.00                  $0.00
        All Other Priority                                             $1,368.65          $1,368.65                  $0.00
 TOTAL PRIORITY:                                                       $1,368.65          $1,368.65                  $0.00

 GENERAL UNSECURED PAYMENTS:                                      $300,855.68             $4,732.19                  $0.00


 Disbursements:

           Expenses of Administration                                       $4,439.04
           Disbursements to Creditors                                       $6,100.84

 TOTAL DISBURSEMENTS :                                                                                     $10,539.88




UST Form 101-13-FR-S (9/1/2009)
Case 15-25615        Doc 56      Filed 04/22/19     Entered 04/22/19 15:52:12            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
